62 F.3d 1424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arturo GARAY-BURGOS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-71016.
United States Court of Appeals, Ninth Circuit.
Submitted July 10, 1995.*Decided July 27, 1995.

Before:  HALL, WIGGINS and LEAVY, Circuit Judges.

ORDER

1
Petitioner Garay-Burgos's petition for review is DISMISSED.  See Samaniego-Meraz v. I.N.S., No. 93-70692 (9th Cir.  Apr. 20, 1995).  The motion submitted by his counsel, Jose A. Bracamonte, to withdraw as attorney of record is DENIED as moot.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4